Citation Nr: 1625795	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI). 

2.  Entitlement to service connection for a memory disorder, to include as secondary to service-connected residuals of a TBI.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected residuals of a TBI.  

4.  Entitlement to service connection for extremity numbness, to include as secondary to service-connected residuals of a TBI.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for an anxiety disorder.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is associated with the record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from October 1999 to May 2013; a March 15, 2013 VA examination; and VA medical opinions dated in May 2013 and June 2013.  The remaining documents are either duplicative of those in VBMS or not relevant to the issues on appeal.  

The Board notes that the Veteran's Social Security Administration (SSA) records were associated with the VBMS file after the December 2013 supplemental statement of the case (SSOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.    

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

During the March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a sleep disorder, memory loss, and a disorder manifested by numbness of the extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for a sleep disorder, memory loss, and a disorder manifested by numbness of the extremities.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the March 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for memory loss, sleep disorder, and a disability manifested by numbness of the extremities.  See Board hearing transcript at 4, 6, 18.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for memory loss is dismissed.  

The appeal as to the issue of entitlement to service connection for a sleep disorder is dismissed.  

The appeal as to the issue of entitlement to service connection for extremity numbness is dismissed. 


REMAND

The record reflects that the Veteran has been afforded numerous VA examinations in connection with his claim for service connection for a psychiatric disorder, as well as his service-connected residuals of a TBI.  However, as discussed below, the Board finds that a remand is necessary to obtain a fully adequate VA examination and medical opinion.  

The Veteran's representative has contended that an October 1999 VA mental disorder examination provides evidence of a link between the Veteran's generalized anxiety disorder and his in-service traumatic brain injury.  See July 2012 substantive appeal.  However, the Board notes that the October 1999 VA examiner's opinion did not provide a medical nexus to the Veteran's service, but rather to his transition from a military to civilian lifestyle.  More recently, in a March 20, 2013, VA neurology examination report, a VA examiner reported that the Veteran's anxiety disorder may be related to the emotional trauma of the assault that caused his traumatic brain injury.  However, the Board notes that the opinion is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  The remaining medical opinions of record do not address service connection on a direct basis.  

Furthermore, the Board notes that there are conflicting medical opinions as to whether there is a relationship between a current psychiatric disorder and the Veteran's service-connected residuals of a TBI.  Specifically, in a March 15, 2013, VA mental disorder examination report, the examiner opined that the Veteran's chronic insomnia, anxiety, and personality changes were at least as likely as not related to residuals of a head injury.  However, in a March 20, 2013, VA neurological examination report, the examiner opined that it was less likely than not that the Veteran's mood disorders/anxiety disorder, insomnia, or other cognitive deficits stemmed from physical residuals of a TBI.  In a June 2013 addendum, the examiner further opined that, based on the mild severity of the Veteran's TBI, a normal neurological examination, and normal brain imaging, it was less likely than not that his mood related symptoms, anxiety attacks, irritability, nightmares, and social withdrawal were due to a TBI.  Rather, the examiner attributed such symptoms to the Veteran's anxiety disorder.

Notably, the September 2009 VA examination listed as supporting documentation for the March 15, 2013, VA examiner's opinion was performed by the March 20, 2013, VA examiner who provided a negative nexus opinion.  Furthermore, the March 20, 2013, VA neurological examiner's opinion and the June 2013 addendum opinion did not address the October 1999 VA mental disorder examination that noted a diagnosis of personality changes secondary to a head injury.  

Moreover, the Board notes that the VA medical opinions of record do not address all of the Veteran's current psychiatric diagnoses, including depression.  Additionally, during the March 2016 Board hearing, the Veteran's representative contended that his psychiatric disorder was more appropriately characterized as PTSD.  The record reflects that the Veteran has reported symptoms of flashbacks, nightmares, and social withdrawal.  See, i.e., August 2009, September 2009 VA examinations.  However, the VA medical opinions of record do not address whether the Veteran has a current diagnosis of PTSD.  

For these reasons, the Board finds that an additional VA examination and medical opinion to determine the nature and etiology of any psychiatric disorder that may be present.

The Board acknowledges that the Veteran's representative has contended that the psychiatric disability should be evaluated under the diagnostic criteria set forth in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See Board hearing transcript at 22.  However, effective August 4, 2015, VA amended the portion of its Schedule of Rating Disabilities dealing with mental disorders and its adjudication regulations that defined the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in July 2015.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  

In addition, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos  v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the personal assault issue.

In addition, the Veteran has reported that he received in-service mental health treatment.  See, i.e., October 1999 VA neurology examination; March 2016 Board hearing transcript at 14.  However, the Board notes that these records are not associated with the claims file.  Therefore, the AOJ should contact any appropriate repositories for clinical mental health records, which are often kept separately from service treatment records.  

The Board also notes that the most recent VA medical records currently associated with the claims file are dated in May 2013.  Additionally, during the March 2016 Board hearing, the Veteran reported that he received private medical treatment from a Providence medical group.  Therefore, the AOJ should obtain any outstanding VA and private medical records.  

Lastly, as noted above, the Veteran's SSA records were associated with the claims filed after the December 2013 SSOC.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with 38 C.F.R. § 3.304 advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder that are not already of record.  A specific request should be made for authorization to obtain records from the Providence medical group identified during the March 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Portland VAMC dated from May 2013 to the present.   

3.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from August 1985 to January 1999.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include: a generalized anxiety disorder (August 2009 and March 15, 2013 VA mental disorder examinations); depression (November 2006 VA primary care note; February 2015 private medical record); and depression not otherwise specified (NOS) (April 2013 VA primary care note).

For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by or permanently aggravated by his service-connected residuals of a TBI.  

With regards to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's testimony from the March 2016 hearing that he experienced ongoing psychiatric symptoms since service; 2) the May 1990 service treatment record that noted the Veteran complained of a head injury; 3) the May 1991 report of medical history; 4) the May 1998 report of medical history that noted complaints of frequent trouble sleeping, depression, excessive worrying, nervous trouble, and fatigability; 5) the May 1998 separation examination that noted a normal clinical psychiatric evaluation; 6) the VA examination findings and opinions of record, including the October 1999 VA mental disorder and neurological examinations; August 2009 VA mental disorder examination; September 2009 VA neurological examination; August 2010 VA addendum  opinion; March 15, 2013, VA mental disorder examination; March 20, 2013, VA neurological examination; May 2013 VA addendum opinion; and June 2013 addendum opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


